EXHIBIT 10.135

ENVIRONMENTAL INDEMNITY AGREEMENT

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (the "Agreement") is dated as of
September 29th, 2006 among Fourth Quarter Properties 124, LLC, a Georgia limited
liability company ("Borrower"), and STANLEY E. THOMAS and THOMAS ENTERPRISES,
INC. (collectively, the "Guarantor") (Borrower and Guarantor are individually
and collectively referred to as "Indemnitors") for the benefit of IA Orlando
Sand, L.L.C., a Delaware limited liability company ("Lender").

RECITALS

A.

Borrower is, or is about to become, the present legal owner of the real property
legally described on Exhibit "A" attached hereto (the "Property");

B.

Borrower has executed and delivered to Lender a certain Promissory Note (the
"Note") dated of even date herewith in the principal sum of $41,477,062.84,
secured by a First Mortgage and Security Agreement ("Mortgage") on the Property;

C.

Guarantor has executed a Loan Guaranty Agreement guaranteeing payment of the
Note;

D.

The assumption by each Indemnitor of the obligations under this Agreement will
result in a financial benefit to the Borrower and in a financial benefit to the
Guarantor, thereby enhancing each Indemnitor's financial interest in the
Property; and

E.

As a condition precedent to the execution of the Lender's funding of the Loan
evidenced by the Note, Lender requires the execution of this Agreement.

NOW, THEREFORE, in order to induce Lender to fund the Loan evidenced by the
Note, and in consideration of the matters described in the foregoing Recitals,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

1.

Recitals

.  The Recitals are incorporated herein by this reference.

2.

Definitions

.  For purposes of this Agreement, "Hazardous Materials" means and includes
those substances, including without limitation, asbestos or any substance
containing asbestos and deemed hazardous under any Hazardous Material Law
(defined below), petroleum or petroleum derived products, the group of organic
compounds known as polychlorinated biphenyls, flammable explosives, radioactive
materials, chemicals known to cause cancer or reproductive toxicity, pollutants,
effluents, contaminants, emissions or related materials and any items included
in the definition of hazardous or toxic waste, materials or substances under any
Hazardous Material Law.  "Hazardous Material Laws" collectively means and
includes any present and future local, state and federal law relating to














the environment and environmental conditions, including without limitation, the
Resource Conservation and Recovery Act of 1976 ("RCRA"), 42 U.S.C. 6901 et seq.,
the Comprehensive Environmental Response, Compensation and Liability Act of 1980
("CERCLA"), 42 U.S.C.  9601-9657, as amended by the Superfund Amendments and
Reauthorization Act of 1986 ("SARA"), the Hazardous Materials Transportation
Act, 49 U.S.C. 6901, et seq., the Federal Water Pollution Control Act, 33 U.S.C.
1251 et seq., the Clean Air Act, 42 U.S.C. 7401 et seq., the Clean Water Act, 33
U.S.C. 7401 et seq., the Toxic Substances Control Act, 15 U.S.C. 2601-2629, the
Safe Drinking Water Act, 42 U.S.C. 300f-300j et seq., and all the regulations,
order, decrees now or thereafter promulgated thereunder.

3.

Indemnities.

(a)

Indemnitors hereby jointly and severally agree to unconditionally indemnify,
defend, and hold Lender harmless against any loss, liability, damage, expense or
claim arising under any Hazardous Material Law, and any other loss, liability,
damage, expense or claim which may be incurred by or asserted against Lender
directly or indirectly resulting from the presence of Hazardous Material on the
Property ("Indemnity or Indemnities").

(b)

Indemnitors shall pay any such loss, liability, damage, expense or claim prior
to the entry of any final judgments or penalties against Lender which have been
indemnified under this Agreement.  In the event that such payment is not made,
Lender, at its sole discretion, may proceed to file suit against Indemnitors to
compel such payment.

(c)

Promptly following completion of any actions imposed upon Indemnitors under any
Hazardous Material Law, Indemnitors shall obtain and deliver to Lender, an
environmental report in form and substance acceptable to Lender from an
environmental consultant acceptable to Lender, stating that all required action
has been taken, and that upon completion of such action, the Property is, to the
knowledge of such professional, then in compliance with the applicable Hazardous
Material Laws.

4.

Duration of Indemnity

.  The duration of the Indemnities hereunder shall be indefinite; provided
however, that Indemnitors shall not indemnify Lender for any losses,
liabilities, damages, injuries, expenses or costs related to or involving
Hazardous Materials placed or disposed of on the Property after Lender acquires
title to the Property through foreclosure or deed-in-lieu of foreclosure; so
long as (a) in the case of payment of the Note, Borrower delivers to Lender,
after payment of the  principal, interest and all other amounts due under the
Note, an environmental report in form and substance acceptable to Lender from an
environmental consultant acceptable to Lender showing no violation of Hazardous
Material Laws or the presence of any Hazardous Materials on the Property or
(b) in the case of a default under the Note and the foreclosure of the mortgage
or a deed by the Borrower in lieu of foreclosure, no notice of any








- 2 -




violation of the Hazardous Material Laws or the presence of any Hazardous
Materials on the Property has been received by the Borrower from Lender within
five years after such foreclosure or transfer (the "Cut-off Date"); provided
that, if prior to the Cut-off Date, Lender has notified Indemnitors of any claim
or demand which Lender has determined is or could become the subject of
indemnification of Lender under the Agreement, then, to the maximum extent
permitted by law, the Indemnities under this Agreement shall survive the Cut-off
Date only as to such claim or demand of which Indemnitors have been so notified.
 Notwithstanding the above, the further liability of Indemnitors under this
Agreement shall be limited to those Indemnities occurring during or prior to the
Borrower's ownership of the Property and shall not be construed to impose
liability on the Indemnitors for damages occurring after the date of foreclosure
or sale or such earlier date if the Lender becomes a mortgagee in possession.

5.

Notices from Borrower

.  Indemnitors shall promptly after obtaining knowledge thereof advise Lender in
writing of (a) any governmental or regulatory actions instituted or threatened
in writing under any Hazardous Material Law affecting the Property or any
Indemnitor hereunder including, without limitation, any notice of inspection,
abatement or noncompliance, (b) all claims made or threatened in writing by any
third party against Borrower, any Indemnitors or the Property relating to any
Hazardous Material or a violation of a Hazardous Material Law, and (c)
Indemnitors' real property adjoining or in the vicinity of the Property which
could subject Borrower or the Property to a claim under any Hazardous Material
Law, or to any restrictions on ownership, occupancy, transferability or use of
the Property under any Hazardous Material Law.  Indemnitors shall deliver to
Lender any documentation or records as Lender may reasonably request and which
are susceptible of being obtained by Indemnitors without undue cost or expense
and without the necessity for initiating legal proceedings to obtain the same.

6.

Notice of Claims Against Lender

.  Lender agrees that it shall provide Indemnitors with written notice of any
claim or demand which Lender has determined could give rise to a right of
indemnification under this Agreement.  Such notice shall be given within a
reasonable time after Lender becomes, aware of facts and shall specify, to the
best of Lender's knowledge, the facts giving rise to the alleged claim, and the
amount to the extent determinable, of liability for which indemnity is asserted.
 Each Indemnitor agrees that in any action, suit or proceeding brought against
Lender, Lender may be represented by counsel of its choice without affecting or
otherwise impairing the Indemnities and, to the extent fees and disbursements of
Lender's counsel are incurred in protecting Lender's interest, to pay such  fees
and disbursements.  Lender agrees that it will not settle or otherwise
compromise any such actions, suit or proceeding without the prior written
consent of Indemnitors which consent shall not be unreasonably withheld.  If,
without obtaining the prior written consent in writing of all Indemnitors,
Lender compromises or otherwise settle claims against which Lender is
indemnified pursuant to this Agreement, whether or not legal proceedings have
been commenced, any such compromise or settlement without the consent of all








- 3 -




Indemnitors shall not be binding upon Indemnitors; provided, however such
compromise or settlement shall not vitiate or invalidate this Agreement.  The
Indemnitors also agree that they will not settle or compromise such action, suit
or proceeding without Lender's prior written consent which consent shall not be
unreasonably withheld.

7.

Payment of Lender's Expenses

.  If Lender retains counsel or consultants for advice or other representation
in any litigation, contest, dispute, suit or proceeding (whether instituted by
Lender, Indemnitors, or any other party, including any governmental agency
charged with enforcement of any Hazardous Material Law) in any way relating to
this Agreement and the Indemnities described herein, or to enforce the
Indemnities hereunder, then all of the reasonable attorneys fees arising from
such services and all related expenses and court costs shall be payable by
Indemnitors within 30 days of demand.

8.

Obligations Absolute and Waivers.

(a)

The obligations of Indemnitors hereunder shall remain in full force without
regard to, and shall not be impaired by the following, any of which may be taken
in such manner, upon such terms and at such time as Lender, in its sole
discretion, deems advisable without the consent of, or notice to, Indemnitors,
nor shall any of the following give Indemnitors any recourse or right of action
against Lender:  (i) any express or implied amendment, modification, renewal,
addition, supplement, extension or acceleration of or to the Note, the Mortgage,
all of the loan documents executed by Borrower or any other party in connection
with the Loan and all environmental indemnity agreements executed by Borrower or
any other party, including without limitation this Agreement (collectively the
"Documents"); (ii) any exercise or non-exercise by Lender of any right or
privilege under any of the Documents, (iii) any bankruptcy, insolvency,
reorganization, composition, adjustment, dissolution, liquidation or other like
proceeding relating to any Indemnitors or Borrower, or any affiliate of Borrower
or any guarantor, or any action taken with respect to this Agreement by any
trustee or receiver, or by any court, in any such proceeding, whether or not
Indemnitors shall have had notice or knowledge of any of the foregoing; (iv) any
release, waiver or discharge of the Borrower or any endorser or guarantor from
liability under any of the Documents or an Indemnitor's grant to Lender of a
security, interest, lien or encumbrance in any of the Indemnitor's property; (v)
any subordination, compromise, settlement, release (by operation of law or
otherwise), discharge, compound, collection, or liquidation of any of the
Documents or any collateral described in any of the Documents or otherwise, or
any substitution with respect thereto; (vi) any assignment or other transfer of
any of the Documents, in whole or in part; (vii) any acceptance of partial
performance of any of the obligations of Borrower under the Documents; (viii)
any consent to the transfer of any collateral








- 4 -




described in the Documents or otherwise; and (ix) any bid or purchase at any
sale of the collateral described in the Documents or otherwise.

(b)

Indemnitors unconditionally waive any defense to the enforcement of this
Agreement including, without limitation; (i) all presentments, demands, demands
for performance, notices of nonperformance, protests, notices of protest,
dishonor, nonpayment, partial payment, default and protest, notices of
acceptance of this Agreement and all other notices and formalities to which the
Indemnitor may be entitled, except as set forth herein; (ii) any right to
require Lender to proceed against Borrower or any guarantor or to proceed
against or exhaust any collateral described in the Documents or to pursue any
other remedy whatsoever; (iii) the defense of any statute of limitations
affecting the liability of Indemnitors hereunder, the liability of Borrower or
any guarantor under the Documents, or the enforcement hereof, to the extent
permitted by law; (iv) any defense arising by reason of any invalidity or
unenforceability of any of the Documents or any disability of Borrower or any
guarantor or of the manner in which Lender has exercised its remedies under the
Documents; (v) any defense based upon an election of remedies by Lender
including, without limitation any election to proceed by judicial or non
judicial foreclosure of any security, whether real property or personal property
security, or by deed in lieu thereof, and whether or not every aspect of any
foreclosure sale is commercially reasonable, or any election of remedies,
including but not limited to remedies relating to real property or personal
property security, which destroys or otherwise impairs the subrogation rights of
Indemnitors or the rights of Indemnitors to proceed against Borrower or any
guarantor for reimbursement, or both; (vi) any duty of Lender to advise
Indemnitors of any information known to Lender regarding the financial condition
of Borrower and all of the circumstances affecting Borrower's ability to perform
its obligations to Lender, it being agreed that Indemnitors assume the
responsibility for being and keeping informed regarding such condition or any
such circumstances; (vii) any right of subrogation and any rights to enforce any
remedy which Lender now has or may hereafter have against Borrower and any
benefit of, and any right to participate in any security now or hereafter held
by Lender, until all obligations under the Documents have been fully paid and
performed; and (viii) to the extent permitted by law, any right to assert
against Lender any legal or equitable defense, counterclaim, set off or
crossclaim which any of them may now or at any time or times hereafter have
against each other.

9.

No Waiver

.  Indemnitor's obligations hereunder shall in no way be impaired, reduced or
released by reason of Lender's omission or delay to exercise any right described
herein or in connection with any notice (except for notices required of Lender
pursuant to this Agreement), demand, warning or claim regarding violations of
any Hazardous Material Laws governing the Property.








- 5 -




10.

Recourse

.

(a)

Each Indemnitor's liability hereunder shall not be subject to, limited by or
affected in any way by any "non-recourse" provisions contained in the Note, the
Mortgage or any other documents executed and delivered in connection with the
Loan, if any.  Indemnitors agree that the Indemnities are separate, independent
of and in addition to Borrower's undertakings under the Note.  Indemnitors
further agree that a separate action may be brought to enforce the provisions of
this Agreement which shall in no way be deemed to be an action on the Note,
whether or not Lender would be entitled to a deficiency judgment following a
judicial foreclosure or trustee's sale under the Mortgage.

(b)

Each Indemnitor waives any right to require that any action be brought by Lender
against Borrower or any other person or that any other remedy under the Note or
Mortgage be exercised.  Lender may, at its option, proceed against any
Indemnitor in the first instance to collect monies when due or to obtain
performance under this Agreement, without first proceeding against the Borrower
or any other Indemnitor and without first resorting to the Note and Mortgage or
any other remedy under the Note and Mortgage.

(c)

Each Indemnitor authorizes any attorney-at-law (including an attorney for
Lender) to appear for it in any court of record, in the county in which this
Indemnity is executed or where each Indemnitor has its principal place of
business (or resides), and waive the issuing and service of process and confess
judgment against each Indemnitor in favor of the Lender for the amount then
appearing due hereunder, together with costs of suit, and thereupon to waive all
errors and all rights or appeal and stay of execution.  Each Indemnitor agrees
the Lender's attorney may confess judgment pursuant to the foregoing warrant of
attorney.  Each Indemnitor further agrees that the attorney confessing judgment
pursuant to the foregoing warrant of attorney may receive a legal fee or other
compensation from each such Indemnitor.  Borrower further waives any conflict of
interest in having an attorney for the Lender confess judgment.

11.

Successor and Assigns

.  Subject to the provisions of paragraph 4, above, this Agreement and the
Indemnities contained in this Agreement shall be continuing, irrevocable and
binding on each of the Indemnitors and their respective successors and assigns,
and this Agreement shall be binding upon and shall inure to the benefit of
Lender and Lender's successors and assigns.  The death or dissolution of any one
or more of the Indemnitors, shall not affect this Agreement of any of each
Indemnitor's obligations hereunder.  It is agreed by the Indemnitors that their
respective liabilities hereunder are not contingent on the signature of any
other Indemnitor.








- 6 -




12.

Notices

.  Any notices to be given hereunder, shall be in writing and shall be deemed to
have been given when personally delivered, deposited for delivery with an
overnight courier service such as Federal Express, or placed in United States
Mail with proper registered or certified postage, prepaid, return receipt
requested, and addressed as follows:

In the case of Borrower and each Indemnitor, to:

Fourth Quarter Properties 124, LLC

45 Ansley Drive

Newnan, Georgia 30263




Stanley E. Thomas

45 Ansley Drive

Newnan, Georgia 30263




Thomas Enterprises, Inc.

45 Ansley Drive

Newnan, Georgia 30263

With a copy to:

Jeffrey F. Montgomery
Cushing, Morris, Armbruster & Montgomery, LLP
Suite 2110
Peachtree Center International Tower
229 Peachtree Street, N.E.
Atlanta, Georgia 30303





In the case of Lender, to:

IA Orlando Sand, L.L.C.,

2901 Butterfield Road

Oak Brook, Illinois  60523

Attn:  Roberta Matlin

With a copy to:

The Inland Real Estate Group, Inc.

2901 Butterfield Road

Oak Brook, Illinois  60523

Attn:  Robert Baum, Esq., General Counsel

or such other address(es) or addressee(s) as the party to be served with notice
may have furnished to the other party in accordance with this paragraph.

13.

Entire Agreement

.  This Agreement constitutes the entire Agreement between the parties with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matters contained in this Agreement.

14.

Amendment and Waiver

.  This Agreement may not be amended except by a writing signed by both parties.
 Observance of any term of this Agreement may be waived only with the written
consent of the Lender.








- 7 -




15.

Governing Law

.  This Agreement shall be construed for all purposes and enforced in accordance
with the laws of the State of Florida.  Without limiting the right of the Lender
to bring any action or proceeding against the undersigned or against property of
the undersigned arising out of or relating to this Agreement (an "Action") in
the courts of other jurisdictions, the undersigned hereby irrevocably submit to
the jurisdiction of any Florida state court sitting in Orange County, Florida,
or federal court sitting in the Middle District of Florida; and the undersigned
hereby irrevocably agree that any Action may be heard and determined in any such
state court or in either such federal court.  The undersigned hereby irrevocably
waive any rights it may have to assert that such state courts or federal courts
provide either an improper or inconvenient venue.  The undersigned hereby
irrevocably waive, to the fullest extent possible, the defense or assertion of
any inconvenient forum to the maintenance of any Action in any jurisdiction.
 The undersigned hereby irrevocably agrees that the summons and complaint or any
process in any Action in any  jurisdiction may be served on the undersigned by
mailing to the address of the undersigned set forth herein or by hand delivery
to a person of suitable age and discretion at the undersigned's address set
forth herein.  Such service will be complete on the date such process is so
mailed or delivered, and the undersigned will have thirty days from such
completion of service in which to respond in the manner provided by law.  The
undersigned may also be served in any other manner permitted by law, in which
event the undersigned's time to respond shall be the time provided by law.  Each
of the undersigned and Lender hereby irrevocably waives all rights to trial by
jury in any Action proceeding or counterclaim arising out of or relating to this
Agreement.

16.

Counterparts

.  This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which taken together shall constitute
one and the same agreement.

17.

Severability

.  All provisions contained in this Agreement are severable and the invalidity
or unenforceability of any provision shall not affect or impair the validity or
enforceability of the remaining provisions of this Agreement.

18.

Headings

.  The descriptive headings of the paragraphs of this Agreement are inserted for
convenience only and do not constitute a part of this Agreement.

19.

Binding Agreement

.  This Agreement shall be binding upon the Indemnitors and each of them,
jointly and severally, and upon the heirs, administrators, legal
representatives, successors and assigns of each Indemnitor, and shall inure to
the pro rata benefit of each and every future holder of the Note or any interest
in the indebtedness evidenced to the Note.








- 8 -




IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written by the undersigned before the notary publics appearing on the following
page acknowledging their respective signatures, after having read and
understanding the language contained herein.

 

Fourth Quarter Properties 124, LLC, a Georgia limited liability company




By:  

By: /s/ Stanley E. Thomas

      Name: Stanley E. Thomas

Title:  Manager

 

 




/s/ Stanley E. Thomas

STANLEY E. THOMAS, individually







THOMAS ENTERPRISES, INC.




BY: /s/ Stanley E. Thomas




By:______________________________

Name: Stanley E. Thomas

Title: President











- 9 -




STATE OF GA

)

): SS

COUNTY OF Coweta

)

I, the undersigned, a Notary Public in and for the County and State aforesaid,
do hereby certify that Stanley Thomas, as Manager of ____________, the managing
member of Fourth Quarter Properties 124, LLC, a Georgia limited liability
company, personally known to me to be the same person whose name is subscribed
to the foregoing instrument as such _________ appeared before me this day in
person and acknowledged that he signed and delivered the said instrument as his
own free and voluntary act, and as the free and voluntary act of said
corporation and limited partnership, for the uses and purposes therein set
forth.

Given under my hand notarial seal this 28 day of September, 2006.

My commission expires:




3/22/2010

/s/  Crystal Clark

Notary Public










STATE OF GA_

)

 

):SS

COUNTY OF Coweta

)

 

 

I, Crystal Clark, a Notary Public in and for the County and State aforesaid, do
hereby certify that Stan Thomas, personally known to me to be the same person
whose name is subscribed to the foregoing instrument, appeared before me this
day in person and acknowledged that he signed and delivered the said instrument
as his own free and voluntary act, for the uses and purposes therein set forth.

Given under my hand notarial seal this 28 day of September, 2006.

My commission expires:




3/22/2010

/s/  Crystal Clark

Notary Public








- 10 -
















STATE OF GA_

)

 

):SS

COUNTY OF Coweta

)

 

 

I, Crystal Clark, a Notary Public in and for the County and State aforesaid, do
hereby certify that Stanley Thomas, personally known to me to be the __________
of Thomas Enterprises, Inc. and the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that he signed and delivered the said instrument as his own free and voluntary
act, for the uses and purposes therein set forth.

Given under my hand notarial seal this 28_ day of September, 2006.

My commission expires:




3/22/2010

/s/  Crystal Clark

Notary Public























- 11 -




Exhibit “A”




From a 4”x4” concrete monument with a 2 inch brass disc stamped “RLS 1585 RLS
1819” at the Northwest corner of the Northwest 1/4 of Section 31, Township 23
South, Range 29 East, Orange County, Florida, run South 00 degrees 50 minutes 25
seconds East 160.01 feet along the West boundary of said Northwest 1/4 to a
4”x4” concrete monument with disc stamped “LS1585 LS1819 LS3186” on the South
right-of-way line of Sand Lake Road (State Road 482) as described and recorded
in Official Records Book 235, Page 620, Public Records Of Orange County,
Florida; thence run North 89 degrees 49 minutes 21 seconds East 1040.57 feet
along said South right-of-way line to a 4”x4” concrete monument with disc
stamped “JWG LB1 PRM PCP” for the POINT OF BEGINNING; thence continue North 89
degrees 49 minutes 21 seconds East 1049.97 feet along said South right-of-way
line to a 4”x4” concrete monument with disc stamped “LS1585 LS1819 LS3186”;
thence run North 00 degrees 50 minutes 25 seconds West 10.00 feet along said
right-of-way line to a 4”x4” concrete monument with disc stamped “LS1585 LS1819
LS3186”; thence run North 89 degrees 49 minutes 21 seconds East 563.13 feet
along the South right-of-way line of Sand Lake Road (State Road 482) as
described and recorded in Official Records Book 223, Page 321, Public Records Of
Orange County, Florida to a 4”x4” concrete monument with disc stamped “LS1585
LS1819 LS3186”; thence run North 00 degrees 11 minutes 03 seconds West 10.00
feet along said right-of-way line to a 4”x4” concrete monument with disc stamped
“LS1585 LS1819 LS3186”; thence run North 89 degrees 32 minutes 07 seconds East
400.01 feet along said right-of-way line to a 4”x4” concrete monument with disc
stamped “LS1585 LS1819 LS3186”; thence run South 00 degrees 11 minutes 03
seconds East 10.00 feet along said right-of-way line to a 4”x4” concrete
monument with disc stamped “LS1585 LS1819 LS3186”; thence run North 89 degrees
32 minutes 07 seconds East 2066.31 feet along said right-of-way line to a point
on a line parallel with and 200.00 feet West of, when measured at right angles
to, the East boundary of the Northeast 1/4 of the aforesaid Section 31, said
point being a 4”x4” concrete monument with disc stamped “LS1585 LS1819 LS3186;
thence run South 00 degrees 14 minutes 20 seconds East 987.07 feet along said
parallel line to a 4”x4” concrete monument with disc stamped “JWG LB 1” at the
Northeast corner of that certain parcel of land described and recorded in
Official Records Book 6983, Pages 2167 through 2172 of the Public Records of
Orange County, Florida; thence along the Northerly boundary of said parcel of
land with the following courses and distances, run North 89 degrees 54 minutes
59 minutes West 1144.66 feet to a 4”x4” concrete monument with disc stamped “JWG
LB 1” at the beginning of a non-tangent curve, concave Northwesterly and having
a radius of 1196.00 feet; thence from a tangent bearing of South 15 degrees 58
minutes 41 seconds West run Southwesterly 887.53 feet along the arc of said
curve through a central angle of 42 degrees 31 minutes 05 seconds to a 4”x4”
concrete monument with disc stamped “JWG LB 1” at the end of said curve; thence
run South 58 degrees 29 minutes 46 seconds West 136.16 feet along a line 50.00
feet Southeast of and parallel with, when measured at right angles to the
Southeasterly boundary of that certain Orange County Sewer Line Easement
described and recorded in Official Records Book 3400, Page 1743 and Official
Records Book 3406, Page 1334 and Official Records Book 3403, Page 495, Public
Records of Orange County, Florida to a 4”x4” concrete monument with disc stamped
“JWG LB 1”; thence run North 89 degrees 54 minutes 59 seconds West 660.26 feet
to a 4”x4” concrete monument with disc stamped “JWG LB1 PRM PCP”; thence leaving
the aforesaid Northerly boundary, run North 00 degrees 11 minutes 03 seconds
West 852.08 feet to a 4”x4” concrete monument with disc stamped “JWG LB1 PRM
PCP” at the beginning of a non-tangent curve concave Southerly and having a
radius of 700.00 feet; thence from a tangent bearing of North 66 degrees 28
minutes 35 seconds West run Westerly 347.68 feet along the arc of said curve
through a central angle of 28 degrees 27 minutes 28 seconds to a 4”x4” concrete
monument with disc stamped “JWG LB1 PRM PCP” at the end of said curve; thence
run North 86 degrees 47 minutes 22 seconds West 220.59 feet; thence run South 82
degrees 51 minutes 29 seconds West 811.25 feet to a 4”x4” concrete monument with
disc stamped “JWG LB1 PRM PCP” at the beginning of a non-tangent curve, concave
Southwesterly and having a radius of 2100.00 feet; thence from a tangent bearing
of North 04 degrees 01 minutes 10 seconds West run Northwesterly 939.70 feet
along the arc of said curve through a central angle of 25 degrees 38 minutes 19
seconds to the Point of Beginning.








- 12 -







LESS AND EXCEPT:

From the Northeast corner of Section 31, Township 23 South, Range 29 East run
South 00 degrees 14 minutes 20 seconds East 150.00 feet along the East boundary
of the Northeast 1/4 of said Section 31 to a point on the south right-of-way
line of State Road 482 (Sand Lake Road) as described in Official Records Book
223, Page 321 of the Public Records of Orange County, Florida; thence run South
89 degrees 32 minutes o7 seconds West 200.00; thence run South 00 degrees 14
minutes 20 seconds East 987.07 feet to a 4”x4” concrete monument with disc
stamped “JWG LB 1” at the Northeast corner of that certain parcel of land
described and recorded in Official Records Book 6983, Pages 2167 through 2172 of
the Public Records of Orange County, Florida; thence along the Northerly
boundary of said parcel of land with the following courses and distances, run
North 89 degrees 54 minutes 59 minutes West 1144.66 feet to a 4”x4” concrete
monument with disc stamped “JWG LB 1” at the beginning of a non-tangent curve,
concave Northwesterly and having a radius of 1196.00 feet; thence from a tangent
bearing of South 15 degrees 58 minutes 41 seconds West run Southwesterly 887.53
feet along the arc of said curve through a central angel of 42 degrees 31
minutes 05 seconds to a 4”x4” concrete monument with disc stamped “JWG LB 1” at
the end of said curve; thence run South 58 degrees 29 minutes 46 seconds West
136.16 feet along a line 50.00 feet Southeast of and parallel with, when
measured at right angles to the Southeasterly boundary of that certain Orange
County Sewer Line Easement described and recorded in Official Records Book 3400,
Page 1743 and Official Records Book 3406, Page 1334 and Official Records Book
3403, Page 495, Public Records of Orange County, Florida to a 4”x4” concrete
monument with disc stamped “JWG LB 1”; thence run North 89 degrees 54 minutes 59
seconds West 169.47 feet to the POINT OF BEGINNING; thence run North 89 degrees
54 minutes 59 seconds West 490.79 feet to a 4”x4” concrete monument with disc
stamped “JWG LB1 PRM PCP”; thence leaving the aforesaid Northerly boundary, run
North 00 degrees 11 minutes 03 seconds West 722.82 feet; thence run South 72
degrees 24 minutes 46 seconds East 213.71 feet to the beginning of a non-tangent
curve concave Southwesterly and having a radius of 679.60 feet; thence from a
tangent bearing of South 72 degrees 48 minutes 40 seconds East run Southeasterly
288.19 feet along the arc of said curve through a central angle of 24 degrees 17
minutes 49 seconds to the end of said curve and the beginning of a non-tangent
curve concave Southwesterly and having a radius of 508.17 feet; thence from a
tangent bearing of South 45 degrees 29 minutes 25 seconds East run Southeasterly
250.01 feet along the arc of said curve through a central angle of 28 degrees 11
minutes 19 seconds to the end of said curve and the beginning of a non-tangent
curve concave Northwesterly and having a radius of 285.52 feet; thence from a
tangent bearing of South 17 degrees 58 minutes 40 seconds East run Southwesterly
339.86 feet along the arc of said curve through a central angle of 68 degrees 11
minutes 58 seconds to the end of said curve and the Point of Beginning.




CONTAINING:  7.860 acres, more or less.











- 13 -


